Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 1 of 11 PageID 726




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

DELAINE SMITH et. al,
     Plaintiffs,
vs.                                                           Case No.: 3:20-cv-00629

SHERIFF MIKE WILLIAMS et. al,
      Defendant.
___________________________________

        REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
        A.  May 31, 2020 Protests
        Numerous factual claims made in the declarations submitted by the Sheriff to justify

dispersal orders, arrests, and uses of force are contradicted by the record and video evidence.1 The

declarations claim JSO initially began ordering protestors to disperse because the protestors were

“somewhat unruly and took over the roadways” and later “throwing objects and moving into the

roadway.” (Doc. 23 at 85–86; 181). Despite how often these declarations rely on impediments to

traffic to justify dispersal orders, the videos depict protestors standing on the sidewalk while JSO

occupied the roads. See, e.g., Courthouse Protest Video 1, attached as Exhibit 1; Doc. 11-8; 11-11.

Furthermore, the claims that protestors threw bottles or other objects are refuted by the videos

capturing the protestor’s behavior at the courthouse as well as the testimony of the protestors

present there. See Affidavit of Bailee Ingersoll, attached as Exhibit 2; Declaration of Delanie

Smith, attached as Exhibit 3; Declaration of Elizabeth Mulroney, attached as Exhibit 4; Affidavit

of Deanna Baldacci, attached as Exhibit 5.



1
  The Sheriff’s evidentiary submissions place substantial weight on alleged violence and property damage that
occurred during protests on May 30, 2020, but these events do not provide a legal justification for disbanding
peacefully assembled protestors the following day. (Doc. 23 at 4); Collins v. Jordan, 110 F.3d 1363, 1372–73 (9th
Cir. 1996). In contrast to the Sheriff’s characterization of events occurring the previous day, video evidence shows
the May 31 protestors courthouse were behaving in a calm and peaceful manner. Furthermore, the Sheriff’s own
protest activity summary indicates no injuries or property damage occurred during the protests on May 31.w (Doc. 23
at 264).

                                                         1
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 2 of 11 PageID 727




         Assistant Chief Johnson claims the dispersal orders issued by JSO used a script that

specified the specific location to disperse, the most convenient routes of dispersal and articulating

a reasonable amount time to disperse. (Doc. 23 at 168) 2. The videos, however, show no clear and

specific guidance being given. In one video, for example, officers corralled a small group of

protestors around the courthouse. Ex. 2-C at 1:46. Once the protestors reached the side of the

courthouse—away from the area where the dispersal orders were given—a protestor asked the

officers, “can we stand here? Is this okay?” Id. Less than three seconds later, a masked officer

grabbed a protestor from behind and slammed to him ground. Id. at 1:57. The videographer then

walked back pursuant to JSO’s directives but was also grabbed from behind and thrown to the

ground shortly thereafter. Id. at 1:58–2:11; Ex. 2 at ¶ 4. As such, the manner in which JSO enforced

the orders to disperse failed to provide clear direction to those attempting to comply with them,

while efforts to seek clarification were met with force and arrests.3

         In regard to the protests at the Main Street Bridge, Johnson claims he ordered protestors to

disperse because “multiple persons began to march up the ramp from Bay Street in an apparent

attempt to block traffic on the bridge” and that “he was concerned for their safety and concerned

for citizens who would be trapped in vehicles and the use of the drawbridge would be impacted if

the protestors did in fact block the bridge.” (Doc. 23 at 86–87). However, the video shows only

two individuals actually blocked the street—with the demonstration itself confined to the sidewalk.



2
  Another evidentiary submission by the Sheriff states: “it is imperative that all reports be comprehensive as possible,
especially when articulating the probable cause for arrest. Factors to include if possible are: what deliberate action did
the subject engage in that significantly impeded the successful function of the assembly?” and “the number of warnings
given to an individual prior to arrest.” (Doc. 23 at 25–26). The 54 arrest reports on May 31, however, are almost
universally silent on these factors—reinforcing the video evidence demonstration that there were no specific actions
committed by the protestors that led to their arrest and they were arrested without warning.
3
  The protestors’ confusion regarding these orders to disperse are unsurprising, given Assistant Chief Johnson’s
declaration demonstrates the same murky grasp of the concept as that found in many of the arrest reports, featuring
paradoxical and internally inconsistent turns of phrase like “the crowd splintered into multiple groups but did not
disperse and they began to head in different directions. (Doc. 23 at 87).

                                                            2
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 3 of 11 PageID 728




(Doc. 11-8). Further, the attached CAD logs indicate JSO instructed the bridge tender to raise the

bridge within 20 seconds of the protestor’s approach. (Doc. 23 at 172) (“4:51:35 P.M.-INDIVS

GOING ACROSS MAIN ST BRIDGE”; “4:51:58 P.M.-BRIDGE TENDER NEEDS TO RAISE

MAIN ST BRIDGE”). In other words, despite claiming he ordered the protestors to disperse due

to fears they would block traffic, JSO itself was already blocking traffic upon the protestors’

arrival. The CAD logs also indicate just over a minute after the protestors arrived at the Main St.

Bridge, the officers had already been ordered to “BLOCK MAIN ST. BRIDGE AND START

MAKING ARRESTS.” Id; see also Doc. 23 at 240 (noting “there was also an order via radio to

arrest everyone on the bridge” before the officer ordered the protestors to leave the bridge)

(emphasis added).

       In regard to the deployment of chemical spray at the bridge, Officer Day justified his

actions by claiming field force members were affecting several arrests on the walkway and “as

they were doing so, a large crowd of protestors” approached yelling obscenities and were “very

animated with their hands.” (Doc. 23 at 240). He further claimed the protestors were “quickly

advancing and were within ten feet of the officers” and that out of concern for injuries to the

officers and citizens he deployed the spray “to stop the protestors’ advancement upon the arresting

officers.” Id. However, the video shows the protestors subject to the chemical spray were not

“quickly advancing” on anyone but were standing stationary along the ramp guard rail. See Doc.

11-9; See also Doc. 11-8 at 1:00–1:27 (showing a view of the protestors guarding the sidewalk

where no officers are making arrests on the sidewalk or protestors advancing on officers prior to

the time the protestors begin reacting to the spray).

       Finally, Assistant Chief Johnson claims he ordered the group of protestors on West Bay St.

to disperse at around 6:30 p.m., because he “observed protestors throwing bottles and other objects



                                                  3
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 4 of 11 PageID 729




into the roadway” and that the protestors “start[ed] to take over the street.” (Doc. 23 at 87–88).

However, the video evidence shows the protestors simply marching down the sidewalk along Bay

Street as the JSO officers pull up alongside them. (Doc. 11-10; Doc. 11-11). The video shows the

protestors do not enter street, much less “starting to take it over.” Id.

        Johnson also claims the protestors around Bay St. were arrested because: “the protestors

ignored the order and continued to protest.” (Doc. 23 at 88). The video taken in that area, however,

shows JSO officers arresting and using force against individuals walking alone or in small groups

and decidedly not “continu[ing] to protest” (See Doc.11-11 at 1:30–2:00; 11-12) (showing

individuals being slammed to the ground and arrested while walking alone and in a group of two

away from the Bay and Market St. intersection); Affidavit of Glen Michael Van Dyke, attached as

Exhibit 6. Further, Johnson’s claims regarding the Bay St. arrests are once again belied by the

CAD records he attaches to his own affidavit, which indicate at 5:07 P.M.—approximately an hour

and a half before he claims to have ordered the Bay St. marchers to disperse for blocking the street

and throwing objects—JSO officers were already instructed: “PER ‘COMMAND’ NOT

ENETERTAINING ANYMORE PROTESTS OR LAWFUL GATHERINGS, THIS IS 100%

OVER, END THE SITUATION HOW IT NEEDS TO BE ENDED.” (Doc. 23 at 173) (emphasis

added). Thus, before the Bay St. march even began, the order had already been given to shut down

the protests and “end the situation how it needs to be ended.”

        B.      Standing

        The Sheriff contends Plaintiffs lack standing to seek injunctive relief. Because injunctions

seek to regulate future conduct, a party has standing to seek injunctive relief only if the party shows




                                                   4
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 5 of 11 PageID 730




“a real and immediate4—as opposed to merely conjecture or hypothetical—threat of future injury.”

Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th Cir. 1994). “Past injury from alleged

unconstitutional conduct does not in itself show a present case or controversy regarding injunctive

relief, if unaccompanied by current adverse effects.” Lynch v. Baxley, 744 F.2d 1452, 1456 (11th

Cir. 1984). However, “[p]ast wrongs do constitute evidence bearing on whether there is a real and

immediate threat of repeated injury which could be averted by the issuing of an injunction.” Id.

         Indeed, the Eleventh Circuit has repeatedly found standing where plaintiffs have alleged

prior constitutional violations coupled with circumstances likely to reoccur in the future that would

place them in the same position as when their rights were violated. See, e.g., 31 Foster Children

v. Bush, 329 F.3d 1255 (11th Cir. 2003) (finding foster children who alleged pattern and practice

of substantive due process violations by state welfare officials demonstrated a real threat of future

injury where the plaintiffs were still in physical custody of the defendants); Bischoff v. Osceola

Cnty, Fla¸ 222 F.3d 874, 883 (11th Cir. 2000) (finding plaintiffs had demonstrated standing to

challenge certain traffic control ordinances under First Amendment grounds where they alleged

they had been threatened with unlawful arrest, witnessed three others unlawfully arrested, and

desired to go back to the same location in the future to resume distributing handbills); Church v.

City of Huntsville, 30 F.3d 1332 (11th Cir. 1994) (finding homeless plaintiffs had pled a sufficient

threat of future injury by alleging a practice and custom of police officers harassing homeless

individuals); Lynch, 744 F.2d at 1456–57 (11th Cir. 1984) (finding mentally-ill plaintiff subject to

two prior arrests and unlawful incarceration within a period of three years demonstrated a real

threat of future injury that he would be arrested again and subject to future unlawful detentions).



4
 Furthermore, “[i]immediacy requires only that the anticipated injury occur with some fixed period of time in the
future, not that it happen in the colloquial sense of soon or precisely within a certain number of days, weeks, or
months.” Florida State Conference of N.A.A.C.P v. Browning¸ 522 F.3d at 1152, 1161 (11th Cir. 2008).

                                                         5
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 6 of 11 PageID 731




       The Sheriff relies on language and precedent arising from the Supreme Court’s decision in

City of Los Angeles v. Lyons, 461 U.S. 95 (1983). However, the Eleventh Circuit has repeatedly

cabined Lyons to cases where prior constitutional violations involved the unauthorized acts of a

rogue officer. See 31 Foster Children, 329 F.3d at 1266 (“As Lyons illustrates, future injury that

depends on either random or unauthorized acts of a third party is too speculative to satisfy standing

requirements. However, when the threatened acts that will cause injury are authorized or part of a

policy, it is significantly more likely that the injury will occur again.”); See also Florida State

Conference of N.A.A.C.P., 522 F.3d at 1162 (distilling relevant factors underpinning the Lyons

standing rule as (1) relying on a sequence of individually improbable events, including future run-

ins with police; (2) being predicated on the plaintiff first doing something that would at least give

an officer probable cause to detain or arrest him; and (3) involving a situation where there was an

adequate remedy at law for the threatened injury).

       The instant case does not implicate any of the above factors. First, the threatened injury

plaintiffs will suffer if an injunction is not issued does not rely on a “sequence of individually

improbable events.” The protests against racial injustice in Jacksonville are ongoing in and

Plaintiffs have attested to their desire to continue attending them. Furthermore, the RNC coming

to Jacksonville on August 27, 2020 will assuredly draw protestors and law enforcement presence

in greater numbers than May 31. Indeed, JSO Assistant Chief Restivo has estimated the number

of law enforcement personnel on hand for the event to be in the “thousands.” See Mike

Mendenhall, JSO Offers Insight on RNC Security, JACKSONVILLE DAILY RECORD (July 9, 2020)

attached as Exhibit 7. Unlike in Lyons, where the chances of the plaintiff would come in contact

with the police again were slim, the Plaintiffs here are certain to face identical circumstances to

the encounters where their rights were violated on at least one occasion in the immediate future.



                                                 6
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 7 of 11 PageID 732




         The Sheriff argues his officers are unlikely to commit future constitutional violations

because they have not arrested or injured peacefully assembled protestors in the thirty-six days

since the May 31 protests—during which time they claim more than thirty peaceful protests have

occurred in the city. (Doc. 22 at 9). The Sheriff’s evidentiary submissions offer no insight into

whether these subsequent protests involved demonstrations similar in size or with a similar police

presence to those occurring on May 315. Thus, they provide little assurance the Sheriff will not

resume unlawful arrests and uses of force at future large protests—such as those during the RNC—

where militarized units like the mobile field force are deployed.

         Furthermore, unlike cases decided under the Lyons rule, JSO’s dispersal orders, arrests,

and uses of force were authorized by the Sheriff. The Sheriff has repeatedly defended the

lawfulness of JSO’s actions on May 31. When reporters asked the Sheriff about the dismissed

charges, he stated “it’s not the fact that we made arrests that are illegal, that’s not the case” and

“we still feel like, especially on Sunday—Saturday and Sunday—we took the necessary steps to

keep the city safe.” See Speaking with Law Enforcement on Protests, NEWS4JAX AT 2:21–3:14

(June 12, 2020) available at https://www.news4jax.com/video/video/2020/06/12/speaking-with-

law-enforcement-on-protests/.6



5
  In fact, some of the “protests” identified by Undersheriff Ivey consisted of a luncheon at the River Club and President
Trump’s “birthday boat rally.” (Doc. 23 at 262). Additionally, the “protest” march led by Jaguars running back
Leonard Fournette, in which Sheriff Williams and Mayor Curry participated, had a large number of JSO officers
escorting and marching in the protest itself, as opposed to the confrontational nature of the May 31 protests, and can
hardly be compared to that protest or the protests likely forthcoming.
6
  The Sheriff further attempted to explain the fact that the state attorney dropped the charges against 48 of the 53
protestors arrested on May 31 by vaguely referring to “challenges with documentation on our end,” even though the
arrest reports state that each arrest was captured by JSO body cameras. Id. Conspicuously absent from the Sheriff’s
submissions is any video footage whatsoever, whether it be police body camera footage or drone footage,
corroborating any of the assertions contained in the declarations regarding violent protestor conduct. The Sheriff was
also asked how he would respond to peaceful protestors at the RNC, to which he echoed his prior comments defending
the May 31 arrests: “it’s not a peaceful protest once the first rock is thrown or the fire is lit. At that point, there is no
controlling the group, obviously the group would have no control over itself. So that’s where the posture changes.”
Id. at 3:15–3:52. This rhetoric reflects the Sheriff’s intent to, once again, indiscriminately shut down peaceful
assemblies across the City if a single person commits a crime.

                                                             7
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 8 of 11 PageID 733




       The declarations submitted by the Sheriff have also defended the lawfulness of the May 31

arrests and uses of force. (Doc. 23 at 182, 252). Given the Sheriff’s repeated and strenuous defense

of his officer’s actions, it is highly likely the Sheriff will continue with the same constitutional

violations at the RNC and future protests. See Honig v. Doe, 484 U.S. 305, 322 (1988) (finding

sufficient likelihood that school officials would violate the Education of the Handicap Act in the

future based in part on state official’s insistence that their conduct was lawful and noting if

officials were acting in an unauthorized manner “petitioner would not now stand before us seeking

to defend the right of all school districts to engage in such aberrant behavior.”).

       These factors also distinguish the instant case from the Seventh Circuit decision on which

the Sheriff relies for his standing analysis. See Schirmer v. Nagode, 621 F.3d 581 (7th Cir. 2010).

In Schirmer, the court was persuaded by the fact that the plaintiff’s arrests actually violated the

policy which they sought to enjoin. Id. at 586–587. In articulating its holding, the court listed

several caveats. First, it noted “if we had any indication that the police were even arguably acting

within the scope of the failure-to-disperse provision when they arrested plaintiffs, then these

plaintiffs could have standing to challenge the facial constitutionality of that provision and to

request injunctive relief.” Id. at 587. The court further noted, “[p]erhaps if we had a record showing

a persistent pattern of similar police misconduct, persons intending to engage in protected speech

and expression might be able to show they were entitled to injunctive relief of some kind, if not

all enforcement of the provision then at least against such future misconduct. The record before

us, however, shows only an isolated misuse of the failure-to-disperse provision.” Id. at 588.

(citation omitted). In this sense, Schirmer is another example of a single constitutional violation

committed by a rogue officer in the vein of Lyons.




                                                  8
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 9 of 11 PageID 734




       Schirmer’s analysis holds little persuasive value in the instant case for several reasons.

First, the Eleventh Circuit has held two-to-three arrests coupled with an allegation plaintiffs

intended to continue the activity that got them arrested was sufficient to establish standing in light

of the precedent discussed above. See, Bischoff v. Osceola Cnty, Fla¸ 222 F.3d 874, 883 (11th Cir.

2000) Lynch, 744 F.2d at 1456–57 (11th Cir. 1984). Second, the facts here differ from Schirmer,

and, indeed, fall within facts Schirmer held would support standing for injunctive relief. As

discussed above, the actions taken by JSO officers here were authorized by the sheriff.

Furthermore, the arrests here were not an “isolated misuse” of policy committed by a single officer.

Rather, these violations were the result of a coordinated effort spanning dozens of officers,

multiple units in locations across downtown Jacksonville, and the arrests of forty-eight individuals

in instances where the facts did not support criminal charges for unlawful assembly or resisting an

officer without violence. Therefore, the facts here demonstrate a probability of future harm

sufficient to support standing for injunctive relief.

C.     Municipal Liability

       The Sheriff devotes the entirety of his argument regarding Plaintiff’s likelihood of success

on the merits to municipal liability. (Doc. 22 at 11–17). Under §1983, a municipality may only be

held liable “when execution of a government’s policy or custom, whether made by its lawmakers

or those whose edicts or acts may fairly be said to represent official policy inflicts the injury.”

Monell v. Department of Social Services, 436 U.S. 658, 694 (1978). Municipal policy is created

where the municipality’s final policymaker authorized or ratified conduct giving rise to a

constitutional violation. “[W]here action is directed by those who establish governmental policy,

the municipality is equally responsible whether that action is to be taken only once or to be taken

repeatedly.” Pembaur v. City of Cincinatti, 575 U.S. 469, 482 (1986). Furthermore, “when a



                                                   9
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 10 of 11 PageID 735




subordinate’s decision is subject to review by the municipality’s authorized policymakers, they

have retained the authority to measure the official’s conduct for conformance with their policies.

If the authorized policymakers approve a subordinate’s decision and the basis for it, their

ratification would be chargeable to the municipality because their decision is final.” City of St.

Louis v. Praprotnik, 485 U.S. 112, 127 (1988).

       Here, the record shows that the directive to give dispersal orders came directly from the

Sheriff’s chain of command. (Doc. 23 at 86–88, 172–173, 240). Furthermore, the Sheriff’s strident

defense of his officers’ conduct and lack of action against the officers engaged in the same

demonstrate ratification of both the constitutional violations committed during the May 31 protests

as well as the future violations.

       Additionally, “a custom or practice, while not adopted as an official formal policy, may be

so pervasive as to be the functional equivalent of a formal policy.” Grech v. Clayton Cnty, Ga.,

335 F.3d 1326, 1330 n. 6 (11th Cir. 2003); Depew v. City of St. Marys, Georgia, 787 F.2d 1496

(11th Cir. 1986) (upholding municipal liability for excessive force where the plaintiff had

presented evidence of five incidents where officers had used excessive force and not been

punished.) Here, the unrefuted affidavits submitted by Plaintiffs show at least seven officers

arrested protestors who were complying with dispersal orders. This is not to mention over forty

other arrests, numerous officers captured on video using force against protestors attempting to

comply with dispersal orders, and even more numerous officers who stood idle while their

colleagues committed these violations. To suggest the systematic and widespread violations

committed by these officers were isolated and unauthorized strains plausibility. Therefore, the

constitutional violations alleged in the Complaint were caused by an official policy authorized and

ratified by the Sheriff and demonstrated through widespread practice of his officers.



                                                 10
Case 3:20-cv-00629-BJD-JRK Document 27 Filed 07/10/20 Page 11 of 11 PageID 736




                                             Respectfully submitted,

                                                    /s/ Matthew R. Kachergus
                                             Wm. J. Sheppard, Esquire
                                             Florida Bar No.: 109154
                                             Elizabeth L. White, Esquire
                                             Florida Bar No.: 314560
                                             Matthew R. Kachergus, Esquire
                                             Florida Bar No.: 503282
                                             Bryan E. DeMaggio, Esquire
                                             Florida Bar No.: 055712
                                             Jesse B. Wilkison, Esquire
                                             Florida Bar No.: 118505
                                             Camille E. Sheppard, Esquire
                                             Florida Bar No.: 124518
                                             Sheppard, White, Kachergus & DeMaggio, P.A.
                                             215 Washington Street
                                             Jacksonville, Florida 32202
                                             Telephone: (904) 356-9661
                                             Facsimile: (904) 356-9667
                                             mail: sheplaw@sheppardwhite.com
                                             COUNSEL FOR PLAINTIFFS

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished to Dexter Davis,

Esquire, dvdavis@35davis.com, Jesse N. Driecer, Esquire, jesse@tassonelaw.com, Stephen

Powell,    Esquire,    spowell@coj.net,     and     Mary     Margaret     Giannini,      Esquire,

mgiannini@coj.net, via the Florida Courts E-Filing Portal, this 10th day of July 2020.


                                            /s/ Matthew R. Kachergus
                                            ATTORNEY




                                               11
